Citation Nr: 0121632	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  95-32 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1995 rating determination by the Waco, Texas, 
Regional Office (RO).  The case was forwarded to the Board 
for appellate review and in a May 1999 decision the claim was 
denied.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion to Remand, the Court issued an 
Order, dated December 26, 2000, vacating the Board's decision 
and remanding the case to the Board for another decision, 
taking into consideration the matters raised in its order.


REMAND

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

The RO has not yet considered the veteran's claim for service 
connection for a back disability in the context of the new 
law, nor has the veteran had an opportunity to prosecute his 
claim in that context.  Consequently, in order to comply with 
the Court's order, a remand is necessary in order to ensure 
due process of law, and to avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Furthermore, in light of the following, additional medical 
development is necessary to comply with the new law and make 
a decision in this case.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).

The veteran contends that he sustained back injuries as the 
result of two altercations during which he was injured during 
active service.  He asserts that the first altercation 
occurred during the fifth or sixth week of boot camp and the 
second sometime thereafter.  However service medical records 
are negative for reports of any altercations.  The veteran 
further asserts that even though information in his service 
medical records indicates otherwise, he does not have spina 
bifida occulta.  

The Board notes that despite the veteran's assertions to the 
contrary, service medical records clearly establish the 
presence of spina bifida occulta, shortly following his 
entrance to service.  The record also shows that the veteran 
sustained intercurrent back injuries in 1971, 1978, 1979 and 
1985.  

Of record is a VA examination in March 1994 which showed a 
diagnosis of post laminectomy syndrome lumbar, multiple 
surgical procedures; postoperative status arthrodesis lumbar; 
and neuropathy S1 chronic right, without opinion as to onset, 
and therefore cannot be considered material to the issue of 
whether a back disability was incurred in service.  This 
report does not in any manner discuss the matter of a nexus 
between the veteran's claimed disability and service.  Also 
the VA examiner in March 1994 did not take into account the 
intercurrent back injuries that apparently occurred several 
years following separation from service in 1967.  

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should arrange for the 
veteran to undergo a medical examination to obtain a medical 
opinion as to the etiology of the veteran's back disability.  
Such an examination and opinion appears necessary, as there 
is a reasonable possibility that such assistance will aid in 
the establishment of entitlement.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
such examination, the RO should associate with the claims 
file copies of any notice(s) of examination that are sent to 
the veteran.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from any other 
source(s) or facilities identified by the veteran.  The Board 
specifically finds that there may be additional medical 
records available, but not currently in the claims file.  The 
veteran testified that he was in receipt of worker's 
compensation, presumably for his back.  There are likely 
medical records available as part of this compensation file.  
The RO should make an attempt to obtain them.  See Culver v. 
Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.)  The 
RO should undertake any other development and/or notification 
action deemed warranted by the Act

Additional evidence from the veteran was submitted to the 
Board in June 2001.  This evidence consists of outpatient 
treatment records dated from August 2000 to February 2001.  
The veteran's attorney specifically stated that the veteran 
did not wish to waive RO review of this evidence.  Therefore, 
the case must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case prior to the case being 
sent back to the Board.  38 C.F.R. §§ 19.37, 20.1304 (2000).

In light of the foregoing, and the joint motion for remand 
granted by the Court, the Board remands this case for the 
following development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any other source(s) 
or facility(ies) identified by the 
veteran.  Specifically, the RO should 
undertake all necessary action to obtain 
and associate with the claims file all 
outstanding records of pertinent medical 
treatment of the veteran's spina bifida, 
both before and after his military 
service.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder, to include any medical records 
relating to the award of workers' 
compensation benefits.  The aid of the 
veteran and his representative in 
securing such records, to include 
providing necessary authorization(s) and 
information related to any medical 
evidence pertinent to his workers' 
compensation claim(s), should be 
enlisted, as needed. If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
he and his representative so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted in order to determine the 
nature and likely etiology of the back 
disability.  The examiner should be 
instructed to set forth a detailed 
history of symptoms as reported by the 
veteran as well as all pertinent 
findings.  Complete diagnoses should be 
provided.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The examiner is requested to 
comment on the etiological significance, 
if any, of the service medical records, 
as well as on the significance of any 
back injuries sustained following the 
veteran' s separation from service in 
1967 that the record might reveal.  If 
the disability is considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
the degree of likelihood that a back 
disability is attributable to any disease 
or injury suffered during his service, to 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.

Following the examination and a review of 
the complete record in the claims file, 
the examiner is requested to provide 
details with regard to the following 
items:

a)  State as precisely as is 
feasible the diagnoses of all back 
disorders the veteran currently has.

b)  For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to the time of onset of the 
disorder, noting specifically 
whether the veteran had the back 
disorder when he began service in 
1966.

c)  For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to whether disability resulting from 
the disorder increased while the 
veteran was in service.

d)  If, in response to item c, 
above, it is determined that 
disability increased in severity in 
service, state a medical opinion as 
to whether the increase in 
disability was beyond the normal 
progression of the disorder.

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

6.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

9.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




